Dismissed and Opinion filed April 10, 2003








Dismissed and Opinion filed April 10, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-03-00058-CV
____________
 
IN THE MATTER OF C.R.C., a Juvenile
 
 

 
On
Appeal from the 313th District Court
Harris County, Texas
Trial
Court Cause No. 02-07619J
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed December 19,
2002.  The notice of appeal was filed on
January 6, 2003.  The clerk responsible
for preparing the record on appeal informed this Court that appellant has not
made arrangements for payment for preparation of the record.  On March 10, 2003, notification was
transmitted to all parties of the Court's intent to dismiss the appeal for want
of prosecution unless, within fifteen days, appellant paid or made arrangements
to pay for the record and provided this court with proof of payment.  See Tex.
R. App. P. 37.3(b).  Appellant filed no response.




To date, the filing fee of $125.00 has not been paid.  No proper affidavit of indigence was filed
with or before the notice of appeal.  See
Tex. R. App. P. 20.1.  Therefore, on March 13, 2003, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  
The filing fee has not been paid, and appellant has not
responded to the Court=s order of March 13, 2003.
Accordingly,
the appeal is ordered dismissed.  See
Tex. R. App. P. 37.3(b) and 42.3(c).  
PER CURIAM
 
 
Judgment rendered and Opinion
filed April 10, 2003.
Panel consists of Chief Justice
Brister and Justices Fowler and Edelman.